Dismissed and Memorandum Opinion filed February 7, 2008







Dismissed
and Memorandum Opinion filed February 7, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00258-CV
____________
 
IN THE INTEREST OF D.A. & E.H.
 

 
On Appeal from the 313th District
Court
Harris County, Texas
Trial Court Cause No.
2006-01092J
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 31, 2007.  The clerk=s record was filed on April 24,
2007.  No reporter=s record was filed.  No brief was filed.
On
December 6, 2007, this Court issued an order stating that unless appellants
submitted a brief, together with a motion reasonably explaining why the brief
was late, on or before January 7, 2008, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).
Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 7, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.